DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Sep 16, 2021 in response to the Non-Final Office Action mailed on Jun 21, 2021, regarding application number 16/321,222. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to After Final 
	Applicant’s Remarks filed on Sep 16, 2021 have been entered and are persuasive.
Based on the Amendments to the Specification, the objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, the objections and 112(b) rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, a telephonic communication with Applicant’s Representative, an Examiner’s Amendment to the Claims is submitted.


Examiner’s Amendment

Authorization for this Examiner’s Amendment was given in a telephone interview with David Bonham on Nov 2, 2021.
The claims have been amended. A partial listing follows, where claims that are not referenced remain unchanged and changes in some claims are referenced to by line number for conciseness: 

(Currently Amended) An encapsulated workflow reagent comprising an encapsulating material and a workflow reagent encapsulated within the encapsulating material, wherein the workflow reagent encapsulated within the encapsulating material is attached to a surface of a scaffolding material, wherein the scaffolding material is a porous solid, wherein the workflow reagent is an enzyme, and wherein the encapsulating material is made with one or more polymers configured to provide a controlled release of the workflow reagent, wherein the encapsulating material is covalently attached to a surface of the scaffolding material and wherein the encapsulated workflow reagent material has the formula [(B)-(Y)n)]o~EM (Formula I), where 
EM represents the encapsulating material; 
B represents a-the scaffolding material; 
Y is a linker group between the encapsulating material and a surface of the scaffolding material; 
o is an integer greater than 0; and 
n is an integer greater than or equal to 1. 

(Cancelled)

7.  (Cancelled)

NOTE for Claim 8: Only lines 1-2 have been changed in the claim, the rest of the claim remains without changes.
8.  (Currently Amended) “The encapsulated workflow reagent according to Claim 1 

NOTE for Claim 11: Only lines 1-2 have been changed in the claim, the rest of the claim remains without changes.
11.  (Currently Amended) “The encapsulated workflow reagent according to Claim 1 

NOTE for Claim 22: Only lines 1-2 have been changed in the claim, the rest of the claim remains without changes 
22.  (Currently Amended) “The encapsulated workflow reagent according to Claim 1 

	

Allowable Subject Matter
Claim(s) 1, 8 and 10-25 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.   
The closest prior art is deemed to be Holmes (US 2015/0323522, already of record). Holmes teaches an encapsulated workflow reagents within an encapsulating material allowing n)]o~EM (Formula I), where EM represents the encapsulating material; B represents a-the scaffolding material; Y is a linker group between the encapsulating material and a surface of the scaffolding material; o is an integer greater than 0; and n is an integer greater than or equal to 1.
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The encapsulated workflow reagent of Claim 1, where the feature that defines over the art is the use of an encapsulated workflow reagent that has the formula the formula [(B)-(Y)n)]o~EM (Formula I), where EM represents the encapsulating material; B represents a-the scaffolding material; Y is a linker group between the encapsulating material and a surface of the scaffolding material; o is an integer greater than 0; and n is an integer greater than or equal to 1.
The sample preparation apparatus of Claim 16, where the feature that defines over the art is the use of an encapsulated workflow reagent that has the formula the formula [(B)-(Y)n)]o~EM (Formula I), where EM represents the encapsulating material; B represents a-the scaffolding material; Y is a linker group between the encapsulating material and a surface of the scaffolding material; o is an integer greater than 0; and n is an integer greater than or equal to 1.
The method for preparing a sample of Claim 18, where the feature that defines over the art is the use of an encapsulated workflow reagent that has the formula the formula [(B)-(Y)n)]o~EM (Formula I), where EM represents the encapsulating material; B represents a-the scaffolding material; Y is a linker 
The method for preparing a sample of Claim 19, where the feature that defines over the art is the use of an encapsulated workflow reagent that has the formula the formula [(B)-(Y)n)]o~EM (Formula I), where EM represents the encapsulating material; B represents a-the scaffolding material; Y is a linker group between the encapsulating material and a surface of the scaffolding material; o is an integer greater than 0; and n is an integer greater than or equal to 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798